Exhibit 10.3

 

SABINE OIL & GAS CORPORATION

 

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Severance and Change in Control (the “Agreement”) is entered into as of
December 22, 2014 (the “Effective Date”), by and between Sabine Oil & Gas
Corporation (“Sabine”) and Cheryl Levesque (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive provides services to, and is an integral part of the
management of, the Company;

 

WHEREAS, the Executive is currently a party to an employment agreement entered
into between the Executive and NFR Energy LLC on November 21, 2008 (the “Prior
Agreement”);

 

WHEREAS, the Company desires to retain certain key management personnel such as
the Executive and, accordingly, desires to cancel the Prior Agreement in its
entirety and enter into a severance and change in control agreement with the
Executive in order to encourage the Executive’s continued service to the
Company; and

 

WHEREAS, the Executive is prepared to commit services in return for specific
arrangements with respect to potential severance and change in control
compensation.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the terms listed below will have the meanings specified herein:

 

(a)                                 “Accrued Payments” means (i) any unpaid Base
Salary through the Date of Termination (but calculated at the rate then in
effect), (ii) any incentive bonus for the calendar year ended immediately prior
to the Date of Termination, to the extent yet unpaid.

 

(b)                                 “Base Salary” means the amount the Executive
is entitled to receive as wages or salary on an annualized (12-month) basis,
calculated as of the Date of Termination or, if greater, before any reduction
not consented to by the Executive.

 

(c)                                  “Board” means the board of directors of the
Company.

 

(d)                                 “Cause” shall mean: (i) the Executive’s
continued failure to follow reasonable directions of the Executive’s supervisor,
the Chief Executive Officer of the Company, or the Board for a period of thirty
(30) days after the Company, the Executive’s supervisor, the Chief Executive
Officer of the Company or the Board has provided written notice to Executive
specifying such directions; provided that the foregoing failure shall not be
“Cause” if Executive in good faith believes that such direction is illegal and
promptly so notifies the Chief Executive Officer of the Company or the Board,
(ii) intentional breaches by Executive (including breaches

 

--------------------------------------------------------------------------------


 

due to inaction) of one or more material duties of Executive or intentional
failure to follow reasonable directions of the Executive’s supervisor, the Chief
Executive Officer of the Company, or the Board, in any case as to which written
notice has been given; provided that neither an act nor a failure to act on
Executive’s part shall be considered “intentional” unless Executive has acted or
failed to act with a lack of good faith and with a lack of reasonable belief
that Executive’s action or failure to act was in the best interest of the
Company, (iii) Executive’s conviction of, or the entering by Executive of a plea
of guilty or nolo contendere to, a felony charge or a crime involving moral
turpitude, (iv) Executive engaging in fraudulent activity (whether or not
prosecuted), (v) any misconduct by Executive that has caused or is reasonably
likely to cause a material financial loss to the Company, (vi) a material
violation of any provision of any agreement between Executive and the Company or
an affiliate or any other agreement or code to which Executive is subject,
including this Agreement and the Company’s Code of Business Conduct,
(vii) receipt by Executive of any kickback, side payment, or rebate of any fee
or expense paid by the Company or from any customer, vendor, or supplier of the
Company, (viii) the use of illegal drugs, the persistent excessive use of
alcohol, or engaging in any other activity that materially impairs Executive’s
ability to perform his duties hereunder or results in conduct bringing the
Company or any affiliate into substantial public disgrace or disrepute,
(ix) excessive absenteeism by Executive (other than any absenteeism related to a
Disability), or (x) any act of gross negligence or any dishonesty (including
misreporting of financial information) by Executive to the Company or an
affiliate.  Determination as to whether or not Cause exists for termination of
Executive’s employment will be made in good faith by the Board.

 

(e)                                  “Change in Control” means, the occurrence
of one of the following occurring after the Effective Date and excluding any
transactions related to or taken as a direct result of the Merger, including,
but not limited to the Post-Merger Reorganization:

 

(i)                                     the consummation of an agreement to
acquire or a tender offer for beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) by any “person” or “group” (within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act and Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)) of 50% or more of either (x) the then outstanding
shares of all classes of stock of the Company, including, but not limited to
preferred and common shares (the “Outstanding Stock”) or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), in each case assuming all preferred shares were converted into
common shares immediately prior to the transaction; provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control:  (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company or (D) any acquisition by any entity pursuant to a transaction
that complies with clauses (A), (B) and (C) of paragraph (iii) below; or

 

(ii)                                  individuals who constitute the Incumbent
Board cease for any reason to constitute at least a majority of the Board; or

 

2

--------------------------------------------------------------------------------


 

(iii)                               consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or an acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) the Outstanding Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination represent or are converted into or exchanged
for securities which represent or are convertible into more than 50% of,
respectively, the then outstanding shares of common stock or common equity
interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company, or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no person or
group (excluding any employee benefit plan (or related trust) of the Company or
the entity resulting from such Business Combination) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock or common equity interests of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body of such entity to the extent that such ownership results solely
from ownership of the Company that existed prior to the Business Combination,
and (C) at least a majority of the members of the board of directors or similar
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv)                              the complete liquidation or dissolution of the
Company.

 

Notwithstanding the foregoing, with respect to any payment under this Agreement
that provides for a deferral of compensation under the Nonqualified Deferred
Compensation Rules and with respect to which a Change in Control would
accelerate vesting or payment, “Change in Control” shall mean an event that
qualifies both as a “Change in Control” as defined in this Section 1(e) as well
as a “change in control event” as defined in the Nonqualified Deferred
Compensation Rules.

 

(f)                                   “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended, and applicable administrative guidance issued thereunder.

 

(h)                                 “Company” means (i) Sabine prior to the
closing of the Post-Merger Reorganization, and (ii) New Delaware Holdco (or the
same entity by a different name) following the Post-Merger Reorganization.

 

(i)                                     “Competing Business” means any person,
entity, or other business concern (other than the Company or any of its
Subsidiaries) that engages in the acquisition, production, exploration and
development of onshore oil and natural gas properties, and of natural gas and
liquids.

 

3

--------------------------------------------------------------------------------


 

(j)                                    “Competitive Duties” means duties that
are substantially similar to the duties the Executive performed (or over which
the Executive had supervision) during the last twelve (12) months of the
Executive’s employment with the Company (or, if the Executive is employed by the
Company for less than twelve (12) months, those duties that are substantially
similar to the duties the Executive had during the Executive’s employment with
the Company).

 

(k)                                 “Covered Customer or Prospective Customer”
means:  (A) any of the Company’s or its Subsidiary’s or its affiliate’s
customers or prospective customers with whom the Executive had contact (whether
in person, by phone, by e-mail, or otherwise) as an employee or representative
of the Company during the last twelve (12) months of the Executive’s employment
with the Company (or, if the Executive is employed by the Company for less than
twelve (12) months, those customers or prospective customers with whom the
Executive had contact during the Executive’s employment with the Company); and
(B) any of the Company’s or its Subsidiary’s or its affiliate’s customers or
prospective customers about whom the Executive had any Confidential Information
during the last twelve (12) months of the Executive’s employment (or, if the
Executive is employed by the Company for less than twelve (12) months, those
customers or prospective customers about whom the Executive had any confidential
information during the Executive’s employment with the Company).

 

(l)                                     “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be.  For all purposes of this Agreement, the Executive’s Date of
Termination shall not occur prior to the date the Executive incurs a “separation
from service” within the meaning of the Nonqualified Deferred Compensation
Rules.

 

(m)                             “Disability” means a physical or mental
impairment of sufficient severity that the Executive is unable or, in the
opinion of the Board will be unable, to continue performing the duties assigned
to the Executive prior to such impairment for a period in excess of 90 days,
whether or not consecutive, or the Executive’s condition entitles the Executive
to disability benefits under any Company insurance or employee benefit plan in
which the Executive participates.

 

(n)                                 “Good Reason” means the occurrence of any of
the following events or conditions: (i) a change in the Executive’s status,
title, position or responsibilities (including reporting responsibilities) which
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto, the assignment to the
Executive of any duties or responsibilities that are inconsistent with such
status, title, position or responsibilities, or any removal of the Executive
from or failure to reappoint or reelect the Executive to any of such positions,
except in connection with the termination of the Executive’s services for Cause,
due to the Executive’s Disability or death, or by the Executive voluntarily
resignation without Good Reason, (ii) a material reduction in the Executive’s
annual Base Salary, (iii) a change in the geographic location at which the
Executive must perform services (without the consent of the Executive) to a
location more than fifty (50) miles from the location at which the Executive
normally performs such services as of the Effective Date, except for reasonably
required business travel that is not materially greater than such travel
requirements prior to the Effective Date, (iv) any material breach by the
Company of any provision of this Agreement, or (v) any purported termination of
the Executive’s employment for Cause by the Company that does not

 

4

--------------------------------------------------------------------------------


 

otherwise comply with the terms of this Agreement.  In the case of the
Executive’s allegation of Good Reason, (A) the Executive shall provide notice to
the Board of the event alleged to constitute Good Reason within ninety (90) days
of the occurrence of such event, and (B) the Company shall have the opportunity
to remedy the alleged Good Reason event within thirty (30) days from receipt of
notice of such allegation.

 

(o)                                 “Historic Bonus Amount” means the average of
the Executive’s actual bonus paid by the Company, Sabine Oil & Gas LLC (“Sabine
LLC”), or their respective affiliates for the three years preceding the
Termination Event; provided, however, if the Executive has been employed less
than three full years, then the Historic Bonus Payment shall be equal to the
average of any annual bonuses received by the Executive (or, if only one annual
bonus has been received, the amount of that bonus) from the Company, Sabine LLC,
or their respective affiliates since the Executive’s employment with the
Company, Sabine LLC, or their respective affiliates began; provided, further, if
the Executive has not yet received an annual bonus payment from the Company,
Sabine LLC, or their respective affiliates, the Historic Bonus Amount shall be
equal to the Executive’s annual base salary that is effective as of the
Termination Event.

 

(p)                                 “Incumbent Board” means the portion of the
Board constituted of the individuals who are members of the Board as of the
Effective Date and any other individual who becomes a director of the Company
after the Effective Date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Incumbent Board.

 

(q)                                 “LTIP” means the Sabine Oil & Gas
Corporation 2014 Long Term Incentive Plan, as may be amended from time to time.

 

(r)                                    “Merger” means the transaction to combine
Forest Oil Corporation (“Forest”) with the business of Sabine LLC, pursuant to
the merger agreement entered into among Forest, Sabine Investor Holdings LLC and
FR XI Onshore AIV, LLC on July 9, 2014 (the “Merger Agreement”).

 

(s)                                   “Nonqualified Deferred Compensation Rules”
means the limitations or requirements of section 409A of the Code and the
guidance and regulations promulgated thereunder.

 

(t)                                    “Notice of Termination” means a written
notice communicated by the Company (or its affiliates) or the Executive, as
applicable, that (i) indicates the reason for termination of the Executive’s
employment and (ii) specifies the Date of Termination.

 

(u)                                 “Post-Merger Reorganization” means the
transaction, following the Merger, by which (i) Sabine forms a new wholly owned
Delaware subsidiary (“New Delaware Holdco”) and New Delaware Holdco forms a
wholly owned merger subsidiary

 

5

--------------------------------------------------------------------------------


 

(“Reincorporation Merger Sub”), and (ii) a reincorporation merger agreement is
adopted providing for the merger of the Reincorporation Merger Sub with and into
Sabine, with Sabine surviving the reincorporation merger as a wholly owned
subsidiary of New Delaware Holdco, and Sabine common and preferred shareholders
receiving corresponding shares in New Delaware Holdco in exchange for their
Sabine shares.

 

(v)                                 “Pro-Rata Bonus” means a pro-rata portion of
the Executive’s bonus for the calendar year in which a Termination Event
occurs.  All bonuses that were designed to be based upon performance criteria
shall be calculated using actual performance levels at the end of the
performance period, but pro-rated for the number of days that the Executive was
providing services to the Company during the performance period.

 

(w)                               “Protection Period” means (i) the six month
period ending on the date a Change of Control occurs, and (ii) the two year
period beginning on the date a Change of Control occurs.

 

(x)                                 “Restricted Area” means any geographic area
(i) within five miles of any existing oil and gas lease, right, or other
interest, with respect to any activity involving the purchase of oil or gas
leases, the farming in of such leases, or any similar arrangement, or any other
operation of the business, (ii) within 25 miles of any existing, gathering,
processing, or generation facilities, with respect to any activity involving the
gathering and processing business, or (iii) within 100 miles of any existing or
planned storage facility, with respect to any activity involving the storage or
hub business for natural gas or natural gas liquids in each case then owned by
the Company or any of its Subsidiaries within the 12 months preceding the
Executive’s termination of employment, which, for the avoidance of doubt, with
respect to Louisiana may encompass areas in the parishes listed on Exhibit A
attached hereto.

 

(y)                                 “Severance Conditions” means the Executive’s
execution, non-revocation, and delivery to the Company of a full and final
release of claims (the “Release”) against the Company, its subsidiaries,
affiliates, and each of their predecessors, successors and assigns and past,
present and future stockholders, owners, investors, officers, directors,
employees, agents, attorneys and benefit plans in a form acceptable to the
Company provided that the executed Release has been delivered to the Company and
become irrevocable on or prior to the fifty-fifth (55th) day following the Date
of Termination, provided, however, that the Release shall exclude (and not
release) any claims for indemnification, claims for coverage under officer and
director policies, and claims as a direct or indirect security holder of the
Company (subject, in each case, to any terms, conditions and applicable
limitations).

 

(z)                                  “Subsidiary” means an entity that is a
direct or indirect subsidiary of the Company.

 

(aa)                          “Target Bonus” means the Executive’s target bonus
for a given calendar year pursuant to the Company’s cash bonus program as in
effect from time to time.

 

(bb)                          “Termination Event” means a termination of the
Executive’s employment (i) as a result of the Executive’s death or Disability,
(ii) by the Company or its affiliates for any reason other than for Cause, or
(iii) by the Executive for Good Reason.

 

6

--------------------------------------------------------------------------------


 

2.                                      Term of Agreement.  The term of this
Agreement (the “Term”) shall commence on the Effective Date and continue
indefinitely until terminated pursuant to the terms of this Agreement.

 

3.                                      Severance Benefits Not in Connection
with a Change in Control.

 

(a)                                 In the event the Executive experiences a
Termination Event that occurs outside of the Protection Period, then the Company
shall:

 

(i)                                     pay the Executive, on the sixtieth
(60th) day following the Date of Termination (or the first business day
thereafter if the sixtieth day is not a business day), the Accrued Payments;

 

(ii)                                  contingent upon the Executive satisfying
the Severance Conditions, pay the Executive, on the sixtieth (60th) day
following the Date of Termination (or the first business day thereafter if the
sixtieth day is not a business day), a lump sum payment equal to one (1) times
the sum of (i) an amount equivalent to Base Salary, plus (ii) an amount
equivalent to the Executive’s Historic Bonus Amount;

 

(iii)                               contingent upon the Executive satisfying the
Severance Conditions, on the sixtieth (60th) day following the Date of
Termination (or the first business day thereafter if the sixtieth day is not a
business day), and notwithstanding anything to the contrary in the LTIP or in an
individual LTIP award agreement, accelerate the vesting of all outstanding
equity-based compensation awards that the Executive holds at the time of the
Termination Event under the LTIP.  All outstanding equity-based compensation
awards that were designed to vest upon the satisfaction of performance criteria
shall vest using actual levels of performance at the end of the applicable
performance period;

 

(iv)                              contingent upon the Executive satisfying the
Severance Conditions, provide the Executive (and his or her spouse and eligible
dependents) with continued medical, dental and vision coverage until the earlier
of (A) the end of the twelve (12) month period beginning on the Date of
Termination, or (B) until the Executive is, or becomes, eligible for comparable
coverage under the group health plans of a subsequent employer (to be provided
as set forth in Section 7(a) below); and

 

(v)                                 contingent upon the Executive satisfying the
Severance Conditions, for the twelve (12) month period beginning on the Date of
Termination, or until Executive begins other full time employment with a new
employer, whichever occurs first, Executive shall be entitled to receive
outplacement services that are directly related to Executive’s termination of
employment and are actually provided by an outplacement services firm, paid for
or reimbursed by the Company, with a nationally prominent executive outplacement
service firm selected by the Company and reasonably acceptable to Executive.

 

For purposes of clarity, the obligation of the Company to provide any portion of
the payments or benefits due under Sections 3(a)(ii), (iii), (iv), or (v) of
this Agreement shall be expressly conditioned on the Executive satisfying the
Severance Conditions.  If

 

7

--------------------------------------------------------------------------------


 

Executive does not fulfill the Severance Conditions then (i) the Company shall
immediately cease the provision of any payments or benefits made under this
Section 3, other than the Accrued Payments, and (ii) Executive shall promptly
pay to the Company an amount equal to the value of any payments or benefits
Executive has previously received under this Section 3, other than the Accrued
Payments.

 

4.                                      Severance Benefits in Connection with a
Change in Control.

 

(a)               In the event the Executive experiences a Termination Event
that occurs during the Protection Period, then the Company shall:

 

(i)                                     pay the Executive, on the sixtieth
(60th) day following the Date of Termination (or on the sixtieth (60th) day
following the occurrence of the Change of Control, in the case of a termination
occurring during the six (6) month period ending on the Change of Control) (or
the first business day thereafter if the sixtieth day is not a business day),
the Accrued Payments;

 

(ii)                                  contingent upon the Executive satisfying
the Severance Conditions, pay the Executive, on the sixtieth (60th) day
following the Date of Termination (or on the sixtieth (60th) day following the
occurrence of the Change of Control, in the case of a termination occurring
during the six (6) month period ending on the Change of Control) (or the first
business day thereafter if the sixtieth day is not a business day), a lump sum
payment equal to one and one-half (1.5) times the sum of (i) an amount
equivalent to Base Salary, plus (ii) an amount equivalent to the Executive’s
Target Bonus for the calendar year in which the Termination Event occurs;

 

(iii)                               contingent upon the Executive satisfying the
Severance Conditions, on the sixtieth (60th) day following the Date of
Termination (or the first business day thereafter if the sixtieth day is not a
business day), and notwithstanding anything to the contrary in the LTIP or in an
individual LTIP award agreement, accelerate the vesting of all outstanding
equity-based compensation awards that the Executive holds at the time of the
Termination Event under the LTIP.  All outstanding equity-based compensation
awards that were designed to vest upon the satisfaction of performance criteria
shall be vested using actual levels of performance at the end of the applicable
performance period;

 

(iv)                              contingent upon the Executive satisfying the
Severance Conditions, pay to the Executive a Pro-Rata Bonus for the calendar
year of termination, no later than the date that is sixty (60) days following
the end of the calendar year to which the bonus relates;

 

(v)                                 contingent upon the Executive satisfying the
Severance Conditions, provide the Executive (and his or her spouse and eligible
dependents) with continued medical, dental and vision coverage until the earlier
of (A) the end of the twenty-four (24) month period beginning on the Date of
Termination, or

 

8

--------------------------------------------------------------------------------


 

(B) until the Executive is, or becomes, eligible for comparable coverage under
the group health plans of a subsequent employer (to be provided as set forth in
Section 7(a) below); and

 

(vi)                              contingent upon the Executive satisfying the
Severance Conditions, for the twelve (12) month period beginning on the Date of
Termination, or until Executive begins other full time employment with a new
employer, whichever occurs first, Executive shall be entitled to receive
reasonable outplacement services as determined by the Company that are directly
related to Executive’s termination of employment and are actually provided by an
outplacement services firm, paid for or reimbursed by the Company, with a
nationally prominent executive outplacement service firm selected by the Company
and reasonably acceptable to Executive.

 

For purposes of clarity, the obligation of the Company to provide any portion of
the payments or benefits due under Sections 4(a)(ii), (iii), (iv), or (v) of
this Agreement shall be expressly conditioned on the Executive’s satisfying the
Severance Conditions.  If Executive does not fulfill the Severance Conditions
then (i) the Company shall immediately cease the provision of any payments or
benefits made under this Section 4, other than the Accrued Payments, and
(ii) Executive shall promptly pay to the Company an amount equal to the value of
any payments or benefits Executive has previously received under this Section 4,
other than the Accrued Payments.

 

(b)               (i)                                     In the event the
Executive experiences a Termination Event in connection with a termination that
occurs during the six (6) month period ending on the Change in Control for which
the Executive believes he is entitled to benefits in accordance with this
Section 4, the Executive shall deliver to the Company a written notice setting
forth a description of facts and circumstances constituting evidence that the
termination of the Executive’s employment was made in anticipation of the
occurrence of a Change in Control and with the intention of avoiding payments
under this Agreement, no later than thirty (30) days following the occurrence of
the Change in Control.

 

(ii)                                  Within 20 days following receipt of the
notice described in Section 4(b)(i), the Chief Executive Officer of the Company
will make a good faith determination, based on the information contained in such
notice and any other information known to the Chief Executive Officer of the
Company, whether the Executive’s termination was made in anticipation of the
occurrence of a Change in Control and with the intention of avoiding payments
under this Agreement.  If the Chief Executive Officer affirmatively determines
that the termination was under such circumstances (a “Sufficiency
Determination”), the Executive will be eligible for and the Company shall
provide benefits to the Executive in accordance with Section 4(a).

 

(iii)                               If the Chief Executive Officer of the
Company instead determines that there is insufficient evidence to support a
Sufficiency Determination, the Company will promptly inform the Executive of
such determination.

 

9

--------------------------------------------------------------------------------


 

5.                                      Excise Taxes.  If the Compensation
Committee of the Board determines, in its sole discretion, that Section 280G of
the Code applies to any compensation payable to the Executive, then the
provisions of this Section 5 shall apply.  If any payments or benefits to which
the Executive is entitled from the Company, any affiliate, any successor to the
Company or an affiliate, or any trusts established by any of the foregoing by
reason of, or in connection with, any transaction that occurs after the
Effective Date (collectively, the “Payments,” which shall include, without
limitation, the vesting of any equity awards or other non-cash benefit or
property) are, alone or in the aggregate, more likely than not, if paid or
delivered to the Executive, to be subject to the tax imposed by Section 4999 of
the Code or any successor provisions to that section, then the Payments
(beginning with any Payment to be paid in cash hereunder), shall be either
(a) reduced (but not below zero) so that the present value of such total
Payments received by the Executive will be one dollar ($1.00) less than three
times the Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of such Payments received by the Executive shall be
subject to the excise tax imposed by Section 4999 of the Code, or (b) paid in
full, whichever of (a) or (b) produces the better net after tax position to the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes).  The determination as to whether any
Payments are more likely than not to be subject to taxes under Section 4999 of
the Code and as to whether reduction or payment in full of the amount of the
Payments provided hereunder results in the better net after tax position to the
Executive shall be made by the Board and the Executive in good faith.

 

6.                                      Noncompetition and Nonsolicitation.

 

(a)               In consideration of the benefits to which the Executive may be
entitled under the terms of this Agreement, the confidential information
relating to the Company and its business previously provided to the Executive,
and the Company’s promise to provide the Executive with future confidential
information during the course of the Executive’s employment with the Company
(including new confidential information provided to the Executive in connection
with, and as a result of, the Merger), and so as to protect such confidential
information and the Company’s legitimate business interests (including the
goodwill with which the Executive will be associated, and that the Executive
will help build during the Executive’s employment), the Executive agrees that
while employed or otherwise engaged by the Company or any of its affiliates, and
thereafter for a period of twelve (12) months immediately following the
termination of the Executive’s employment for whatever reason, the Executive
will not, directly or indirectly:

 

(i)                                     carry on or engage in Competitive Duties
(as a director, employee, consultant, contractor or otherwise) within the
Restricted Area for any Competing Business;

 

(ii)                                  solicit (or assist another in soliciting)
any Covered Customer or Prospective Customer for the purpose of inducing, or
attempting to induce, such Covered Customer or Prospective Customer to cease or
reduce its business with the Company or its Subsidiaries, or not to do business
with the Company or its Subsidiaries; or

 

10

--------------------------------------------------------------------------------


 

(iii)                               (A) encourage (or assist another in
encouraging) any employee, contractor, consultant, supplier, or vendor of the
Company or any of its Subsidiaries, to terminate, cease or lessen its
relationship with the Company or any of its Subsidiaries, or (B) on behalf of a
Competing Business, engage, employ, or solicit or contact for employment or
engagement (or assist another in such activity) any employee, contractor or
consultant of the Company or any of its Subsidiaries or any person who was an
employee, contractor, or consultant of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of the Executive’s employment with
the Company (or, if the Executive is employed by the Company for less than
twelve (12) months, those persons who were employees, contractors, or
consultants of the Company or any of its Subsidiaries during the Executive’s
employment with the Company).

 

(b)                                 The Executive agrees that the Company’s and
its Subsidiaries’ substantial investments in its business interests, goodwill
and confidential information are worthy of protection and that the Company’s and
its Subsidiaries’ need for the protection afforded by this Section 6 is greater
than any hardship the Executive might experience by complying with its terms.
The Executive agrees that the limitations as to time, geographic area, and scope
of activity to be restrained contained in this Agreement are reasonable and are
not greater than necessary to protect the confidential information, good-will
and other legitimate business interests of the Company.

 

(c)                                  Notwithstanding the foregoing, the
above-referenced limitations in Sections 6(a)(i) and (ii) shall not apply in
those portions of the Restricted Area located within the State of Oklahoma. 
Instead, the Executive agrees that, in addition to the limitations in
Section 6(a)(iii), the restrictions on the Executive’s activities within those
portions of the Restricted Area located within the State of Oklahoma shall be as
follows: during the Executive’s employment or other engagement by the Company or
any of its affiliates, and thereafter for a period of twelve (12) months
immediately following the termination of the Executive’s employment for whatever
reason, the Executive will not directly solicit the sale of goods, services, or
a combination of goods and services from the established customers of the
Company, the Company’s subsidiaries or the Company’s affiliates.

 

(d)                                 Although the Company and the Executive
believe the limitations as to time, geographic area, and scope of activity
contained in this Section 6 are reasonable and do not impose a greater restraint
than necessary to protect the Company’s and its Subsidiaries’ confidential
information and legitimate business interests, if this is judicially determined
not to be the case, the Company and the Executive specifically agree that the
limitations contained in this Agreement be reformed to the extent necessary to
make this Agreement enforceable.

 

(e)                                  The Executive acknowledges that the
Executive’s violation or threatened or attempted violation of the covenants
contained in this Section 6 will cause irreparable harm to the Company and its
Subsidiaries and that monetary damages would not be sufficient remedy for any
breach of these sections.  The Executive agrees that the Company and its
Subsidiaries shall be entitled as a matter of right to specific performance of
the covenants in this Agreement, including entry of an ex parte temporary
restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 6,

 

11

--------------------------------------------------------------------------------


 

or both, or other appropriate judicial remedy, writ or order, in any court of
competent jurisdiction, restraining any violation or further violation of such
agreements by the Executive or others active on the Executive’s behalf, without
any showing of irreparable harm and without any showing that the Company or its
Subsidiaries do not have an adequate remedy at law.

 

(f)                                   The covenants made by the Executive in
this Agreement are in addition to all other duties owed by the Executive to the
Company, including, without limitation, fiduciary duties of loyalty and
disclosure, which Executive acknowledges and agrees are attendant to the
executive and managerial positions that the Executive has held and will hold
with the Company.

 

7.                                      General Provisions.

 

(a)                                 Continuation of Medical Benefits.  The
Company may satisfy its obligations under Section 3(a)(iv) or Section 4(a)(iv),
as applicable, in one or more of the following manners, as determined by the
Company in its discretion: (1) by continuing the Executive’s coverage under the
Company’s group health plans on the same terms and conditions as active
employees of the Company, with the balance of any applicable premiums, as
determined by the Company, being paid by the Company with income applicable to
such premiums imputed to the Executive, or (2) during the period of time that
the Executive would, but for the continued coverage provided pursuant to
Section 3(a)(iv) or Section 4(a)(iv), as applicable, be entitled to continued
group health plan coverage pursuant to COBRA, if the Executive elected such
coverage and paid the applicable premiums (the “COBRA Continuation Period”), by
reimbursing the Executive on a monthly basis for the cost of COBRA continuation
coverage in excess of the premium amount paid by active employees of the Company
for group health plan coverage, or (3) following the COBRA Continuation Period,
to the extent the Executive is still entitled to continued coverage pursuant to
Section 3(a)(iv) or Section 4(a)(iv), as applicable, the coverage to be
continued shall be self-funded by the Company, shall be provided in the form of
an individual insurance policy obtained by the Company for the Executive, or
shall be provided in the form of monthly reimbursement by the Company to the
Executive for the cost of obtaining such coverage (but only to the extent such
cost exceeds the premium amount paid by active employees of the Company for
group health plan coverage), such method under this subclause (3) to be
determined by the Company in its discretion and to be provided in accordance
with the provisions of Treas. Reg. § 1.409A-3(i)(1)(iv)(A), including but not
limited to the requirements that (x) the benefits or reimbursements provided be
determined by reference to the objective and nondiscretionary criteria set forth
in the applicable group health plans, (y) the benefits or reimbursements
provided during one taxable year of the Executive not affect the benefits or
reimbursements to be provided in any other taxable year (provided, that a limit
imposed on the amount of benefits or reimbursements that may be provided over
some or all of the continuation period described in Section 3(a)(iv) or
Section 4(a)(iv), as applicable, shall not in and of itself cause the
arrangement described herein to fail to satisfy the requirements of Treas. Reg.
§ 1.409A-3(i)(1)(iv)), and (z) the right to receive benefits or reimbursements
not be subject to liquidation or exchange for another benefit. If the Executive
experiences a Termination Event during the six (6) month period ending on a
Change of Control and it is ultimately determined that such termination was in
anticipation of such Change of Control such that the Executive is entitled to
benefits under Section 4 of this Agreement, the Company shall reimburse the
Executive for any COBRA premiums incurred by the Executive

 

12

--------------------------------------------------------------------------------


 

prior to such determination to the extent such premiums are in excess of the
premium amount paid by active employees in the Company’s group health plans,
such reimbursement to be provided within sixty (60) days of the Change of
Control, with the remainder of any continued coverage to which the Executive is
entitled under Section 4(a)(iv) to be provided in accordance with the provisions
of Section 4(a)(iv).  The health care continuation coverage period under COBRA
or any replacement or successor provision of applicable law, shall run
concurrently with the period during which the Executive continues to receive
benefits pursuant to Section 4(a)(iv).

 

(b)                                 Taxes.  The Company is authorized to
withhold from any payments made hereunder amounts of withholding and other taxes
due or potentially payable in connection therewith, and to take such other
action as the Company may deem advisable to enable the Company and the Executive
to satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any payments made under this Agreement. The Executive
agrees that the Company is not providing any tax advice regarding this Agreement
or the impact of any benefits of compensation that may paid pursuant to this
Agreement, and that the Executive has had the opportunity to seek out personal
tax and/or legal advice regarding the Agreement.

 

(c)                                  Offset.  The Company may set off against,
and the Executive authorizes the Company to deduct from, any payments due to the
Executive, or to his estate, heirs, legal representatives, or successors, any
amounts which may be due and owing to the Company or an affiliate by the
Executive, whether arising under this Agreement or otherwise; provided that no
such offset may be made with respect to amounts payable that are subject to the
requirements of the Nonqualified Deferred Compensation Rules unless the offset
would not result in a violation of the requirements of the Nonqualified Deferred
Compensation Rules.

 

(d)                                 Successors.  This Agreement and all rights
hereunder are personal to the Executive and shall not be assignable by the
Executive; provided, however, that any amounts that shall become payable under
this Agreement prior to the Executive’s death shall inure to the benefit of the
Executive’s heirs and other legal representatives, as the case may be.  This
Agreement shall bind, and inure to the benefit of, the Company and any successor
to the Company pursuant to a Change of Control.  The Company shall require any
successor pursuant to a Change of Control to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place.  Upon
such assumption by the successor, the Company automatically shall be released
from all liability hereunder.  In the event a successor does not assume this
Agreement, the benefits payable pursuant to Section 4 will be paid or provided
immediately prior to the Change of Control.

 

(e)                                  Unfunded Obligation.  All benefits due to
the Executive under this Agreement are unfunded and unsecured and are payable
out of the general funds of the Company.

 

(f)                                   Limitation on Rights Conferred.  Neither
the Agreement nor any action taken hereunder will be construed as (i) giving the
Executive the right to continue in the employ or service of the Company or an
affiliate; (ii) interfering in any way with the right of the Company or any
affiliate to terminate the Executive’s employment or service at any time; or
(iii) giving the Executive any claim to be treated uniformly with other
employees.

 

13

--------------------------------------------------------------------------------


 

(g)                                  Entire Agreement; Cancellation of Prior
Agreement.  In entering into this Agreement, the Executive acknowledges and
agrees that the Prior Agreement is cancelled with effect from the Effective Date
and that the Executive has received all payments and benefits due or that may
ever become due under the terms of the Prior Agreement and the Executive waives
any entitlement to receive any payments or benefits that are otherwise due or
that may ever become due under the terms of the Prior Agreement.  This Agreement
constitutes the entire agreement between the parties respecting the subject
matter hereof and supersedes any prior agreements respecting severance benefits
or change in control benefits, including, but not limited to, the Prior
Agreement.

 

(h)                                 Amendment or Waiver.  No amendment to this
Agreement shall be deemed valid unless in writing and signed by the parties.  A
waiver of any term, covenant, agreement or condition contained in this Agreement
shall not be deemed a waiver of any other term, covenant, agreement or
condition, and any waiver of any default in any such term, covenant, agreement
or condition shall not be deemed a waiver of any later default thereof or of any
other term, covenant, agreement or condition.

 

(i)                                     Severability.  If any provision of the
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining provisions of the Agreement, but such
provision will be fully severable and the Agreement will be construed and
enforced as if the illegal or invalid provision had never been included herein.

 

(j)                                    Survival.  The Executive’s obligations
under Section 6 of this Agreement shall survive the termination for whatever
reason of the Executive’s employment.  The Executive’s obligations under
Section 6 of this Agreement also will be binding on the Executive’s heirs,
executors, assigns, and administrators and will inure to the benefit of the
Company, its Subsidiaries, affiliates, successors, and assigns.

 

(k)                                 Third Party Beneficiaries.  Each Subsidiary
and affiliate of the Company shall be a third party beneficiary of the
Executive’s obligations under the provisions of this Agreement and shall have
the right to enforce this Agreement as if a party hereto.

 

(l)                                     Notices.  Any notice required or
permitted to be given by this Agreement shall be effective only if in writing,
delivered personally or by courier or by facsimile transmission or sent by
express, registered or certified mail, postage prepaid, (i) to the Executive at
the last address he has filed with the Company, and (ii) to the Company at its
principal executive offices, or at such other places that either party may
designate by notice to the other.

 

(m)                             Application of Section 409A.  To the extent that
the Executive is a “specified employee” within the meaning of the Nonqualified
Deferred Compensation Rules as of the Executive’s Date of Termination, no amount
that constitutes a deferral of compensation which is payable on account of the
Executive’s separation from service shall be paid to the Executive before the
date (the “Delayed Payment Date”) which is first day of the seventh month after
the Executive’s Date of Termination or, if earlier, the date of the Executive’s
death following such Date of Termination.  All such amounts that would, but for
this Section 7(m), become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.  No interest will be paid by
the Company with respect to any such delayed

 

14

--------------------------------------------------------------------------------


 

payments.  For purposes of the Nonqualified Deferred Compensation Rules, each
payment or amount due under this Agreement shall be considered a separate
payment, and the Executive’s entitlement to a series of payments under this
Agreement is to be treated as an entitlement to a series of separate payments.

 

(n)                                 Governing Law.  All questions arising with
respect to the provisions of the Agreement and payments due hereunder will be
determined by application of the laws of the State of Texas, without giving
effect to any conflict of law provisions thereof, except to the extent Texas law
is preempted by federal law.

 

(o)                                 Word Usage.  Words used in the masculine
shall apply to the feminine, where applicable, and wherever the context of the
Agreement dictates, the plural shall be read as the singular and the singular as
the plural.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

 

 

SABINE OIL & GAS CORPORATION

 

 

 

 

By:

/s/ David Sambrooks

 

 

 

 

Name:

David Sambrooks

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Date:

December 22, 2014

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Cheryl Levesque

 

Cheryl Levesque

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

Restricted Parishes in Louisiana

 

Acadia

 

Allen

 

Ascension

 

Assumption

Avoyelles

 

Beauregard

 

Bienville

 

Bossier

Caddo

 

Calcasieu

 

Caldwell

 

Cameron

Catahoula

 

Claiborne

 

Concordia

 

De Soto

East Baton Rouge

 

East Carroll

 

East Feliciana

 

Evangeline

Franklin

 

Grant

 

Iberia

 

Iberville

Jackson

 

Jefferson

 

Jefferson Davis

 

La Salle

Lafayette

 

Lafourche

 

Lincoln

 

Livingston

Madison

 

Morehouse

 

Natchitoches

 

Orleans

Ouachita

 

Plaquemines

 

Pointe Coupee

 

Rapides

Red River

 

Richland

 

Sabine

 

St. Bernard

St. Charles

 

St. Helena

 

St. James

 

St. John the Baptist

St. Landry

 

St. Martin

 

St. Mary

 

St. Tammany

Tangipahoa

 

Tensas

 

Terrebonne

 

Union

Vermilion

 

Vernon

 

Washington

 

Webster

West Baton Rouge

 

West Carroll

 

West Feliciana

 

Winn

 

17

--------------------------------------------------------------------------------